DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Haile on 08/22/2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method of analyzing cell migration comprising: providing a gel comprising a top, a polymer, and cells; 
forming an oxygen gradient within the gel by controlling a balance of the diffusion of oxygen through the top of the gel and of the consumption of oxygen uptake by the cells; and 
measuring speed, distance, or direction of cell motility or any combination thereof, thereby analyzing cell migration;
wherein analyzing cell migration comprises immunofluorescent staining of the cells and a fluorescent microscope;
wherein the step of analyzing cell migration quantifies the amount cell migration when comparing the cell migration of the cells with reference cell migration of reference cells in a reference sample.

	Claim 8 (canceled).
	Claim 9 (canceled).

Allowable Subject Matter
Claims 1-7 and 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 defines features of “measuring speed, distance, or direction of cell motility or any combination thereof, thereby analyzing cell migration; wherein analyzing cell migration comprises immunofluorescent staining of the cells and a fluorescent microscope; wherein the step of analyzing cell migration quantifies the amount cell migration when comparing the cell migration of the cells with reference cell migration of reference cells in a reference sample”, which in combination with other features, are not taught or suggested by the art of record.
Claims 2-7 and 10-12 are dependent upon claim 1.
Independent claim 13 defines features of “comparing a characteristic of the cancer cells in the gel to cancer cells in a reference gel wherein the agent has not been applied to the reference gel, wherein the agent reduces or inhibits the characteristic of the cancer cells in the gel compared to the cancer cells in the reference gel, thereby identifying agents for treating or preventing cancer”, which in combination with other features, are not taught or suggested by the art of record.
Claims 14-29 are dependent upon claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667